92 F.3d 1179
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gill A. JONES, Petitioner-Appellant,v.Robert E. WARD, Warden;  Charles Molony Condon, AttorneyGeneral for South Carolina, Respondents-Appellees.
No. 96-6524.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided Aug. 5, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-95-2321-17BD)
Gill A. Jones, Appellant Pro Se.  J. Pamela Price, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motions for a default judgment, summary judgment, and to strike Respondent's responses.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny a certificate of appealability and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED